DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Response to Amendment

2. 	Applicant’s Amendments to the Claims filed on February 22, 2022 is respectfully acknowledged. Claims 1-20 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., detection of the first vehicle’s presence by the second vehicle or its driver) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that “Each of the claims of this Application is clearly restricted to a situation where the visibility of the first vehicle is enhanced in response to a detection of another vehicle or another unsafe condition”, and that in many situations the notifications of Rovik do not enhance visibility. However, is noted that the claims do not limit visibility enhancement to a specific situation. Since it is understood that a car emitting a light signal can be an example of visibility enhancement, the Office’s position is that there is no description of the visibility enhancement, and that it is maintained that Rovik et al. still reads on this limitation.
Claim Objections
4.	Claim 11 is objected to because of the following informalities:  
		line 12 recites “…presence of a the second…”.  
	Appropriate correction is required.

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or 	step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 	claim shall be construed to cover the corresponding structure, material, or acts described in the specification and 	equivalents thereof.

6. 	The following is a quotation of pre-AA 35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step for performing a
	specified function without the recital of structure, material, or acts in support thereof, and such claim
	shall be construed to cover the corresponding structure, material, or acts described in the
	specification and equivalents thereof.

7. 	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “data processing device” in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 4 and 5 recite “a first sensor to detect the presence of a second vehicle”, and line 8 recites “a third sensor to detect a second vehicle”. It is not clear whether the first and third sensor are duplicate sensors or sensors of the same type that detects the same condition or parameter. Further, it is not clear to which second vehicle the claim is referring.   This lack of clarity renders the claim indefinite.
	   Regarding claims 2-10, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency upon claim 1.

11.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, lines 3-5 recite “a first data processing device with a first sensor to detect the presence of a second vehicle”, and lines 7-9 recite “a data processing device with a program to determine the presence of a second vehicle…..”. It is not clear whether the first data processing device is different from the data processing device. Further, it is not clear to which second vehicle the claim is referring.   This lack of clarity renders the claim indefinite.
	   Regarding claims 12-14, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency upon claim 11.


Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
	A person shall be entitled to a patent unless — (a)(1) the claimed invention was patented, described in a printed 	publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 	invention.

14.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovik et al. (US 9,589,464 B2). 

	Regarding claim 1, Rovik et al. discloses a method of avoiding accidents comprising: 
		(a) operating a driverless first vehicle on public roads with the driverless first vehicle 			comprising (i.e. operating a vehicle 20, which can be partially or fully autonomous – Col. 		3, lines 5; FIG. 1); 
a visible marker controlled by a data processing device with a first sensor to detect the presence of a second vehicle and a second sensor to measure the speed of the driverless first vehicle, and a third sensor to detect a second vehicle (i.e. the visible marker is interpreted as a notification suggesting usage of at least one of headlights, parking lights, and hazard lights controlled by communication system 28; first sensor system 32 detects a presence of a second vehicle, and control module 40 obtains and processes the data from the first sensor system 32; four sensors are shown in FIG. 1 around a perimeter of vehicle 20, wherein the four sensors are interpreted to be the first and third sensor for detecting the same second vehicle; first vehicle has an inherent speed sensor to measure its own speed – Col. 7, lines 37-45; Col. 4, lines 10-40; Col. 5, lines 33-51),
 (b) running a program on the data processing device to determine the presence of a second vehicle (i.e. control system 26 containing module 40 may enact or perform these functions in dedicated hardware circuitry or programmed software routines as a computer readable storage medium capable of execution as instructions in a microprocessor based electronics control embodiment – Col. 6, lines 22-36; FIG. 2), and
(c) modifying the visibility of the visible marker as a function of the determination by the program of the presence of a second vehicle (i.e. visual notifications, such as a flashing of one or more lights of the first vehicle may be used in addition to, or in place of the electronic vehicle-to-vehicle communication signal to alert the driver of the second vehicle that the second vehicle is operating with an unsafe exterior lighting status – Col. 7, lines 40-45; FIG. 2). 
	
	Regarding claim 5, Rovik et al. further discloses the method of claim 1 wherein: 
		the marker is controlled by a data processing device and comprises a graphic display 			which is modified to modify the visibility of the marker (i.e. a notification may be sent 			through the communication system 28, and/or may be a visual notification, such as a 			textual display – Col. 8, lines 10-17). 

Claim Rejections - 35 USC § 103
15. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. 	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Nordbruch (US 9,126,529 B2).

	Regarding claim 2, Rovik et al. does not disclose the method of claim 1, wherein:
		the modification of the visibility of the marker comprises turning on light emissions.

	However, Nordbruch discloses an illumination pattern, a switching on or off of illumination means and/or the like, which characterize a light emission by the headlights (Col. 2, lines 3-5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Nordbruch in order to control the light emission of the at least one headlight if the danger position lies within the tolerance range on the route being currently traveled by the vehicle.

	Regarding claim 3, Rovik et al. does not disclose the method of claim 1 wherein:
		the modification of the visibility of the marker comprises repeatedly turning light 			emissions on and off.
	However, Nordbruch discloses an illumination pattern, a switching on or off of illumination means and/or the like, which characterize a light emission by the headlights (Col. 2, lines 3-5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Nordbruch in order to control the light emission of the at least one headlight if the danger position lies within the tolerance range on the route being currently traveled by the vehicle.

17. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Allard et al. (US 9,406,177 B2). 

	Regarding claim 4, Rovik et al. does not disclose the method of claim 1 wherein: 
		the modification of the visibility of the marker comprises moving the marker to a 			position more 	visible by the second vehicle.

	However, Allard et al. discloses that first vehicle 101 could move or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101 (Col. 4, lines 28-31; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Allard et al. for evaluating a computer's ability to autonomously operate the vehicle, and for determining an action or actions to take when one or more faults are detected.

18. 	Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2). 
	
	Regarding claims 6-10, Rovik et al. does not disclose the method of claims 1-5 wherein: 
		the visibility of the marker is modified at least in part on the basis of the speed of the 			first vehicle.
	However, Sugimoto et al. discloses that, if the vehicle speed is equal to or lower than the second threshold value V2, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern, but turns the light source 31 off (Col. 8, lines 48-62).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Sugimoto et al. in order to control the first lamp to produce the infrared light distribution pattern, irrespective of whether the vehicle detector detects a vehicle.

	Regarding claim 11, Rovik et al. discloses a device for avoiding accidents (i.e. one or more sensor systems 24, a control system 26, and a communication system 28 - FIG. 1) comprising:
	(a) a visible marker on an autonomous first vehicle controlled by a first data processing
device with a first sensor to detect the presence of a second vehicle and a second
sensor to measure the speed of the first vehicle (i.e. first sensor system 32 detects a presence of a second vehicle, and control module 40 obtains and processes the data from the first sensor system 32; four sensors are shown in FIG. 1 around a perimeter of vehicle 20; first vehicle has an inherent speed sensor to measure its own speed – Col. 7, lines 37-45; Col. 4, lines 10-40;), and
	(b) a data processing device with a program to determine the presence of a second vehicle based at least partially on data from the first sensor (i.e. due to the lack of clarity of the claimed processing device, it is best understood that the first sensor system 32 with multiple sensors read on this limitation) , wherein the visibility of the marker is modified when the program detects the presence of the second vehicle (see claim 1) and the program determines based at least partially on the presence of a the second vehicle (see claim 1).
	Rovik et al. does not disclose wherein the visibility of the marker is modified when the program detects the speed of the first vehicle that additional visibility is required.
	However, Sugimoto et al. discloses that if the vehicle speed is equal to or higher than the first threshold value V1, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern and turns on the light source 31 off (Col. 8, lines 48-62).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Sugimoto et al. in order to control the first lamp to produce the infrared light distribution pattern, irrespective of whether the vehicle detector detects a vehicle.

19. 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Rodriguez Barros et al. (US 8,568,005 B2).

	Regarding claim 12, Rovik et al. does not disclose the device of Claim 11 wherein:

		the modification of the visibility of the marker comprises varying the intensity of a 			visible light emission from the marker.
	However, Rodriguez Barros et al. discloses varying the emission intensity of continuous light (Col. 5, lines 37-43).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Rodriguez Barros et al. in order to emit light in multiple directions but in a synchronized fashion.

20. 	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Allard et al. (US 9,406,177 B2).

	Regarding claim 13, Rovik et al. does not disclose the device of Claim 11 wherein:
		the modification of the visibility of the marker comprises varying the position of the 			marker.
	However, Allard et al. discloses that first vehicle 101 could move/vary or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101 (Col. 4, lines 28-31; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Allard et al. for evaluating a computer's ability to autonomously operate the vehicle, and for determining an action or actions to take when one or more faults are detected.

21. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Sobecki (US 2011/0273659 A1).

	Regarding claim 14, Rovik et al. does not disclose the device of Claim 11 wherein:
		the modification of the visibility of the marker comprises varying the reflectivity of the 			marker.
	However, Sobecki discloses that voltage is selectively applied to the conductive layers 18, 19, 20, 21 to selectively energize the liquid crystal media or polarization units 16a, 16b to adjust the reflectivity of light incident on the reflective element assembly and the transmissivity of light through the reflective element assembly [0016].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Sobecki in order to provide an anti-glare, low reflecting mirror for viewing by the vehicle driver.

22. 	Claim(s) 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) and Allard et al. (US 9,406,177 B2).

	Regarding claim 15, Rovik et al. discloses a method of safely operating a vehicle comprising:
		(a) operating a driverless first vehicle on public roads (see claim 1 above).
	Rovik et al. does not disclose the method comprising:
		 (b) making a first determination with a computing device and at least one sensor that 			there is a risk that the first vehicle will not be seen by a driver of a second vehicle which 			is a human driven vehicle.
		(d) making a second determination with the computing device that the risk that the first 			vehicle will not be seen by the driver of the second vehicle has been reduced from the 			risk of the first determination.
	However, Sugimoto et al. discloses that If the vehicle speed is equal to or lower than the second threshold value V2, the condition-dependent selection controller 108 drives the actuator 55 of the
high/infrared switchable lamp 60 to select the infrared light distribution pattern, but turns the light source 31 off (Col. 8, lines 48-62).
	Sugimoto et al. further discloses that if the vehicle speed is equal to or higher than the first threshold value V1, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern and turns on the light source 31 (Col. 8, lines 48-62).
	Since the specification of the present invention teaches that risk level of being seen is based on the speed of the host vehicle, Sugimoto et al. overcomes these limitations with the amount, type and direction of light emitted and the corresponding speed range detected.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Sugimoto et al. in order to control the first lamp to produce the infrared light distribution pattern, irrespective of whether the vehicle detector detects a vehicle.
	Neiither Rovik et al. nor Sugimoto et al. further discloses the method comprising:
		(c) modifying a component of the first vehicle with a first condition of the component 			and a second condition of the component from the first condition of the component to 			the second condition of the component to increase the visibility of the first vehicle to 			the driver of the second vehicle as a function of the first determination, 	and 
		(e) modifying the component as a function of the second determination from the 			second condition of the component to a first condition of the component.
	However, Allard et al. discloses that first vehicle 101 could move/modify or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101 (Col. 4, lines 28-31; FIG. 1). As best understood by Examiner, Rovik et al. discloses the modifying of a component/output devices based on sensing the presence of a second vehicle, while Sugimoto et al. discloses the modifying the component/light based on the vehicle speed as taught above.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. in view of Sugimoto et al. to include the features of Allard et al. for evaluating a computer's ability to autonomously operate the vehicle, and for determining an action or actions to take when one or more faults are detected.

	Regarding claim 17, Rovik et al. in view of Sugimoto et al. further discloses the method of claim 15 wherein:
	the first condition of the component and the second condition of the component differ in the position of a visible marker (i.e. as best understood by Examiner, Rovik et al. discloses the modifying of a component/output devices based on sensing the presence of a second vehicle, while Sugimoto et al. discloses the modifying the component/light based on the vehicle speed as taught above).

	Regarding claims 18-20, as best understood by Examiner, Rovik et al. in view of Sugimoto discloses that the determinations are based on the speed of the first vehicle and the presence of another (third) vehicle as described above.

23.	 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Nordbruch (US 9,126,529 B2).

	Regarding claim 16, neither Rovik et al. nor Sugimoto et al. disclose the method of claim 15 wherein:
	the first condition of the component and the second condition of the component differ in the emission of visible light.
	However, Nordbruch discloses an illumination pattern, a switching on or off of illumination means and/or the like, which characterize a light emission by the headlights (Col. 2, lines 3-5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Nordbruch in order to control the light emission of the at least one headlight if the danger position lies within the tolerance range on the route being currently traveled by the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664